DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given from Deepali Brahmbhatt on 3/11/22.

The application has been amended as follows: 
(Currently Amended) A method of creating document templates for a collection of documents, comprising:
presenting a collection of documents of varied types and at least a thousand for input processing;
analyzing the collection of documents using an artificial intelligence processor;
grouping the collection of documents for standardization to create one or more document templates for each group after analyzing the collection of documents;
anonymizing the collection of documents for General Data Protection Regulation (GDPR) compliance after grouping documents for standardization based on the type of data collected;
creating a flow chart displaying a status report on the collection of documents processed, that is separate from the one or more document templates for user bi-directional feedback, connecting parts for 
wherein each header, footer and body text section includes: one or more variables; one or more data fields; formatting style; and font style; 
wherein the flow chart provides a graphical user interface with drag and drop features representing the document templates standardized for the collection of documents; and
wherein the artificial intelligence processor incorporates a next collection of documents.
(Original) The method of claim 1, further comprising: receiving manual input to train the artificial intelligence processor.
(Original) The method of claim 1, further comprising: customizing document templates creation based on profiles within an organization.
(Previously Presented) The method of claim 1, further comprising: merging the document templates based on information fields that match in content and have varying format or font style.
(Previously Presented) The method of claim 1, further comprising: generating questions to match the flow chart for each of the 
(Previously Presented) The method of claim 1, further comprising:
generating a visual graphics to display the collection of documents, the one or more groups of documents for standardization and the one or more document templates.
(Previously Presented) The method of claim 1, further comprising:
allowing drag and drop revisions to the flow chart or one of the document template. 
(Previously Presented) The method of claim 1, further comprising:
adding new documents to the collection of documents after analyzing by the artificial intelligence processor is complete

(Previously Presented) The method of claim 8, further comprising:  merging the differences by revising the flow chart or one of the document templates.
(Previously Presented) The method of claim 1, further comprising: merging one of the document templates having same content and varying document types.
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose, “creating a flow chart displaying a status report on the collection of documents processed, that is separate from the one or more document templates for user bi-directional feedback, connecting parts for each of the document template wherein each of the document template includes: a header section, a footer section, and one 
Stone discloses creating one or more document templates (Stone, para [0035]). However, Stone does not disclose creating a template for each group. Therefore, Stone does not disclose, “creating a flow chart displaying a status report on the collection of documents processed, that is separate from the one or more document templates for user bi-directional feedback, connecting parts for each of the document template wherein each of the document template includes: a header section, a footer section, and one or more body text sections.”
White discloses, creating a flow chart displaying a status report on the collection of documents processed, that is separate from the one or more document templates for user bi-directional feedback, connecting parts for each of the document template wherein each of the document template includes: a header section, a footer section, and one or more body text sections (White, para [0105], form flow representation flowchart). However, White does not disclose that the document templates are created for each group.
In combination with other limitations of claim 1, it is allowed. Dependent claims 2-10 are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178